Exhibit 10.1

FOURTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of September 29, 2011, is made and entered into between and among
HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”), U.S.
Bank National Association, as Agent and representative of itself as a Buyer and
the other Buyers (in such capacity, the “Agent”) and as a Buyer (in such
capacity, “U.S. Bank”).

RECITALS:

A. The Seller, U.S. Bank and the Agent are parties to that certain Master
Repurchase Agreement dated as of November 12, 2008, as amended by a First
Amendment to Master Repurchase Agreement dated as of October 29, 2009, a Second
Amendment to Master Repurchase Agreement dated as of October 21, 2010 and a
Third Amendment to Master Repurchase Agreement dated as of September 14, 2011
(the “Repurchase Agreement”).

B. The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT:

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. The following amendments are made to the Repurchase
Agreement:

2.1. Termination of Swing Line Commitment. The parties hereto agree that the
Swing Line facility under the Repurchase Agreement is hereby terminated and
notwithstanding anything to the contrary in the Repurchase Agreement, from and
after the effective date of this Amendment, all Transactions shall be funded by
the Buyers as Regular Transactions and not as Swing Line Transactions.

2.2. Definitions. Section 1.2 of the Repurchase Agreement is amended by
(a) deleting the definition of “Super Jumbo Mortgage Loan” set forth therein and
(b) amending and restating, or adding, as applicable, the following definitions:

“Change in Law” means (a) the adoption of any applicable Legal Requirement after
the Effective Date, (b) any change in any applicable Legal Requirement or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) reasonable compliance by any Buyer (or by any applicable
office of any Buyer) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Effective Date. Without limiting the foregoing, for purposes of Sections 6.4,
6.5 and 6.7, the term “Change in Law” shall



--------------------------------------------------------------------------------

include (i) all requests, rules, guidelines or directives in connection with
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Bank Supervision (or any successor or
similar authority) or the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.

“Commitment” means, for each Buyer, its commitment under Section 2.1, subject to
reduction as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum.

“Earnings Credit Rate” means the earnings credit rate per month established by
any Buyer for non-interest bearing demand deposits.

“Excluded Taxes” means, (a) in the case of each Buyer or its applicable funding
office and the Agent, taxes imposed on its overall net income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Buyer or
the Agent is incorporated or organized or the jurisdiction in which the Agent’s
or such Buyer’s principal executive office or such Buyer’s applicable funding
office is located and (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which the Buyer is
located.

“Fee Letter” means the Second Amended and Restated Fee Letter from the Agent to
the Seller dated September 29, 2011, as it may be further amended, restated or
otherwise modified from time to time.

“LIBOR Rate” means, on any Determination Date, the one-month LIBOR rate (rounded
upward, if necessary, to the nearest 1/16 of 1%) quoted by the Agent from
Reuters Screen LIBOR01 Page, or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each LIBOR Business Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation, or the rate for such deposits determined by the Agent at
such time based on such other published service of general application as shall
be selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates at which United States dollar deposits having a maturity of one month are
offered to the Agent in the interbank LIBOR market at such time for delivery in
immediately available funds on such date of determination in an amount equal to
$1,000,000 (rounded upward, if necessary, to the nearest 1/16 of 1%).

“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day.

“Swing Line Limit” means $0.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

2



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (i) September 27, 2012, or (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

2.3. Increases in Maximum Aggregate Commitment. Section 2.3 of the Repurchase
Agreement is deleted in its entirety and the phrase “[Reserved]” inserted in
lieu thereof.

2.4. Initiation of Transactions. Section 3.1 of the Repurchase Agreement is
amended and restated in its entirety as follows:

3.1. Seller Request; Agent Confirmation.

(a) Any request to enter into a Transaction shall be made by notice to the Agent
at the initiation of the Seller. To request a Transaction, the Seller shall
deliver to the Agent and the Custodian the Mortgage Loan Transmission File for
each of the Eligible Loans subject to the Transaction by electronic
transmission.

(b) Seller shall deliver a Request/Confirmation substantially in the form of
Exhibit A to the Agent no later than 5:00 p.m. on the day Seller submits each
Mortgage Loan Transmission File.

(c) Provided that the conditions set forth in this Section 3 and Section 14.2
have been satisfied or waived by the Agent with the requisite consent of the
Buyers, the Agent shall transfer the sum of the Purchase Prices for each
Transaction to the Funding Account and disburse the sum of the Purchase Prices
for the Transaction to the Seller or its designee(s) for their account. Any
Transaction for which the Mortgage Loan Transmission File is received prior to
1:30 p.m. on a Business Day (or such later time as the Agent may agree in its
discretion) shall be funded on the same Business Day; any Transaction for which
the Mortgage Loan Transmission File is received after 1:30 p.m. shall be funded
on the next Business Day (unless the Agent agrees in its discretion to fund on
the same Business Day).

(d) Notwithstanding anything to the contrary in this Agreement, the Custody
Agreement, or any of the exhibits and schedules hereto or thereto, in no event
shall funds for the purchase of any Mortgage Loan be disbursed directly to the
Seller; rather, (i) funds for the purchase of Mortgage Loans originated by the
Seller shall be disbursed to the applicable title agent or attorney through
which such Mortgage Loans are closed and (ii) funds for the purchase of Mortgage
Loans originated by a correspondent lender or other third party shall be
disbursed only to such originator and only if the Basic Papers delivered to the
Custodian were accompanied by a bailee letter from the originator that included
wire transfer instructions; provided, however, that Margin Excess may be
remitted directly to the Seller in accordance with Section 6.1(b).

 

3



--------------------------------------------------------------------------------

2.5. Payment of Price Differential. Section 3.4(c) of the Repurchase Agreement
is amended and restated in its entirety as follows:

(c) How Terminations will be Effected. Termination of every Transaction will be
effected by (x) the Buyers’ reconveyance to the Seller or its designee of the
Purchased Loans, servicing released, and payment of any Income in respect
thereof received by the Agent and not previously either paid to the Seller or
applied as a credit to the Seller’s Obligations, against (y) payment of the
Repurchase Price in immediately available funds to the account referred to in
Section 3.5 by 1:00 p.m. on the Repurchase Date, so that the Agent receives the
Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall be due and payable on the ninth (9th) calendar day of
each month; provided further that all accrued and unpaid Price Differential
shall be due and payable on the Termination Date.

2.6. Withdrawals from Operating Account. Section 3.6 of the Repurchase Agreement
is amended by deleting the phrase “Sections 3.4 and 3.5” where it appears
therein and inserting in lieu thereof the phrase “Sections 3.4, 3.5, 5.6 and
6.1.”

2.7. Balances Deficiency Fees. Section 5.4 of the Repurchase Agreement is
amended and restated in its entirety as follows:

5.4. Balances Deficiency Fees. If for any calendar month the Qualifying Balances
maintained by the Seller with any Buyer is less than an amount equal to the
average daily aggregate unpaid principal balance of the Balance Funded Segments
owed to such Buyer during such calendar month (such deficiency being herein
referred to as the “Balances Deficiency”), a fee (the “Balances Deficiency Fee”)
shall accrue for said calendar month on the Balances Deficiency at a per annum
rate equal to the greater of (a) the average daily LIBOR Rate in effect during
said calendar month and (b) the Earnings Credit Rate; and provided further, that
if the Qualifying Balances maintained by the Seller with any Buyer for any
calendar month exceeds the weighted average daily aggregate unpaid principal
balance of the Balance Funded Segments held by such Buyer during such calendar
month (such excess being defined herein as the “Balances Surplus”), then such
Balances Surplus may be carried forward and applied to reduce the Balances
Deficiency Fee in any succeeding calendar months (but not to any calendar month
occurring in any subsequent calendar quarter), and the net positive amount of
the Balances Deficiency Fee, if any, will be payable by the Seller at the end of
each calendar quarter promptly after the Seller’s receipt of an invoice for such
amount.

2.8. Price Differential Payment Due Dates. Section 5.6 of the Repurchase
Agreement is amended and restated in its entirety as follows:

5.6. Price Differential Payment Due Dates. Price Differential on each Open
Transaction accrued and unpaid to the end of each month before the Termination
Date (and any Balance Deficiency Fee) shall be due and payable on the ninth
(9th) day of each month (or if such day is not a Business Day, on the

 

4



--------------------------------------------------------------------------------

next Business Day thereafter), whether or not such Transaction is still an Open
Transaction on such payment due date; provided that (a) all accrued and unpaid
Price Differential on all Transactions (and Balance Deficiency Fees) shall be
due on the Termination Date, and (b) all Pricing Differential calculated at the
Default Pricing Rate shall be due on demand.

2.9. Increased Costs, Capital Adequacy and LIBOR Rate. Sections 6.4, 6.5 and 6.7
of the Repurchase Agreement are amended and restated in their entireties as
follows:

6.4. Increased Cost. If any Change in Law subsequent to the Effective Date:

(a) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of a Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder; or

(b) shall impose on any Buyer any other condition;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by such Buyer in good faith as will compensate such Buyer for such increased
cost or reduced amount receivable.

6.5. Capital Adequacy. If any Buyer shall have determined that any Change in Law
applicable to such Buyer or any corporation controlling such Buyer subsequent to
the Effective Date shall have the effect of reducing the rate of return on such
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Buyer’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by such Buyer to be material, then from time to time, the
Seller shall promptly pay to the Agent (for distribution to such Buyer) such
additional amount or amounts as will compensate such Buyer or such corporation
for such reduction.

6.7. Provisions Relating to LIBOR Rate. If:

(a) any Buyer determines that deposits in United States dollars (in the
applicable amounts) are not available to such Buyer in the relevant market;

 

5



--------------------------------------------------------------------------------

(b) any Buyer determines that the LIBOR Rate is not ascertainable or does not
adequately and fairly reflect the cost of making, maintaining or funding any
Transaction based on the LIBOR Rate; or

(c) any Change in Law shall make it unlawful or impossible for any Buyer to
make, maintain or fund Transactions based on the LIBOR Rate;

then the Agent shall suspend the availability of the LIBOR Rate as of the date
of such determination or such Buyer’s notice, whereupon all Open Transactions
and any new Transactions shall automatically be converted to have a Pricing Rate
equal to the rate per annum equal to the LIBOR Margin plus the Prime Rate in
effect on such date; provided that in all events the Pricing Rate shall not be
less than three and three-fourths percent (3.75%).

2.10. Taxes. Sections 7.1 and 7.3 of the Repurchase Agreement are amended and
restated in their entireties as follows:

7.1. Payments to be Free of Taxes; Withholding. All payments by the Seller to or
for the account of any Buyer or the Agent hereunder shall be made free and clear
of and without deduction for any and all Taxes. If the Seller shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Buyer or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.1) such Buyer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Seller shall make such deductions, (c) the
Seller shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Seller shall furnish to the Agent the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.

7.3. Taxes Indemnity. The Seller hereby agrees to indemnify the Buyers and the
Agent for, and to hold each of them harmless against, the full amount of Taxes
and Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 7 imposed on or paid by the
Buyers or the Agent and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. The indemnity
by the Seller provided for in this Section 7.3 shall apply and be made whether
or not the Taxes or Other Taxes for which indemnification hereunder is sought
have been correctly or legally asserted. Amounts payable by the Seller under the
indemnity set forth in this Section 7.3 shall be paid within ten (10) days from
the date on which the Agent makes written demand therefor.

2.11. Facility Fee. The second sentence of Section 9.1 of the Repurchase
Agreement is hereby amended to read as follows: “The Facility Fee shall be
payable monthly in arrears and shall be due and payable no later than the ninth
(9th) day of each month (or if such day is not a Business Day, on the first
Business Day thereafter).”

 

6



--------------------------------------------------------------------------------

2.12. Agent’s Discretion. Section 22.5(a) of the Repurchase Agreement is amended
to read as follows:

(a) agree or consent to any change in the handling of Purchased Loans not
involving more than One Million Five Hundred Thouand Dollars ($1,500,000) of the
Purchased Loans in the aggregate at any time and which in the Agent’s reasonable
judgment is unlikely to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries (for purposes of
clarity, this allows the Agent to count as an Eligible Loan a Purchased Loan
that would otherwise be disqualified because it appears on a Custodian’s
Exception Report because the Basic Papers for such Purchased Loan have been
shipped to the Seller for correction or to an Approved Investor for purchase and
have not been paid for or returned to the Custodian within any applicable time
period specified on Schedule DQ);

2.13. Buyers’ Commitments. Schedule BC to the Repurchase Agreement is amended
and restated in its entirety as set forth on Schedule BC to this Amendment.

2.14. Disqualifiers. Paragraph 11 of Schedule DQ to the Repurchase Agreement is
amended and restated in its entirety as follows:

11. Any Purchased Loan that is listed on a Custodian’s Exception Report;
provided that the Custodian may, in its sole discretion, disregard this
Disqualifier with respect to any Purchased Loan that has been listed on a
Custodian’s Exception Report for 3 Business Days or less (for the avoidance of
doubt, this means a Purchased Loan is subject to discrepancies, inconsistencies
or has documents that are incomplete).

Section 3. Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

3.1. delivery to the Agent of this Amendment duly executed by the Seller in a
quantity sufficient that the Agent and the Seller may each have a fully executed
original of each such document;

3.2. delivery to the Agent of an amended and restated Fee Letter, in form and
substance satisfactory to the Agent;

3.3. delivery to the Agent of a certificate of the Secretary of the Seller, or
another officer of the Seller acceptable to the Agent, certifying (a) that there
has been no change to the Seller’s articles of incorporation or bylaws since
copies of the same were delivered to the Agent on or about November 12, 2008;
(b) that the resolutions adopted by the Seller’s board of directors on
November 18, 2005, authorizing execution, delivery and performance of the credit
facilities, remain in full force and effect and that no further approval of the
Seller’s board of directors is required in connection with the execution,
delivery and performance of this amendment; and (c) as to the names, incumbency
and specimen signatures of the persons authorized to execute this Amendment on
behalf of the Seller.

 

7



--------------------------------------------------------------------------------

3.4. delivery to the Agent of such other documents as it may reasonably request;
and

3.5. the Agent shall have received payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Repurchase Agreement and this Amendment.

Section 4. Miscellaneous.

4.1. Ratifications. The terms and provisions of this Amendment shall modify and
supersede all inconsistent terms and provisions of the Repurchase Agreement and
the other Repurchase Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.

4.2. Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties made by the Seller in
Article 15 of the Repurchase Agreement and in the other Repurchase Documents are
true and correct in all material respects with the same force and effect on and
as of the date hereof as though made as of the date hereof, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

4.3. Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

4.4. Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

4.5. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

4.6. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

4.7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

4.8. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

8



--------------------------------------------------------------------------------

4.9. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first written above.

SELLER AND SERVICER:

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer By:  

/s/ John J. Heaney

Name:   John J. Heaney Title:   Senior Vice President and Treasurer Date:  

September 28, 2011

AGENT AND BUYER:

 

U.S. BANK NATIONAL ASSOCIATION, as Agent and Buyer By:  

/s/ Edwin D. Jenkins

Name:   Edwin D. Jenkins Title:   Senior Vice President Date:  

September 28, 2011

[Signature Page to Fourth Amendment to Master Repurchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE BC

TO MASTER REPURCHASE AGREEMENT

THE BUYERS’ COMMITTED SUMS

(IN DOLLARS)

 

Buyer

   Committed Sum  

U.S. Bank National Association

   $ 50,000,000   

Maximum Aggregate Commitment

   $ 50,000,000   